Citation Nr: 0023691	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for low 
back injury residuals including arthritic changes, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
post-operative right knee injury residuals, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
right knee traumatic arthritis, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1958.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which denied both increased disability 
evaluations for the veteran's service-connected low back 
injury residuals including arthritic changes, post-operative 
right knee injury residuals, and bilateral hearing loss 
disability and a total rating for compensation purposes based 
on individual unemployability.  In October 1994, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In September 1995, the RO, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
disability manifested by shortness of breath and loss of 
strength in the upper and lower extremities.  In May 1997, 
the Board granted a 20 percent evaluation for the veteran's 
right knee disability; determined that the veteran had not 
submitted a well-grounded claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a disability manifested by shortness of breath and 
loss of strength in the upper and lower extremities; denied 
the claim; denied increased evaluations for the veteran's low 
back and bilateral hearing loss disabilities; and remanded 
the issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  
In October 1997, the RO implemented the Board's award of a 20 
percent evaluation for the veteran's post-operative right 
knee disability.  In February 1998, the RO, in pertinent 
part, denied increased evaluations for the veteran's low back 
and right knee disabilities.  In March 2000, the RO 
established a separate 10 percent evaluation for right knee 
traumatic arthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5261 (1999).  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's lumbosacral spine disability has been shown 
to be manifested by no more than chronic low back pain; 
severe lumbosacral spine limitation of motion; severe 
intervertebral disc syndrome; and radiological evidence of 
lumbosacral degenerative changes including stenosis.  

3.  The veteran's non-arthritic right knee injury residuals 
have been shown to be manifested by medial meniscectomy 
residuals; joint pain and swelling; and no demonstrable 
ligamental instability.  

4.  The veteran's right knee traumatic arthritis has been 
shown to be productive of no more than limitation of right 
leg extension to 10 degrees with pain.  

5.  Service connection is currently in effect for low back 
injury residuals including arthritic changes evaluated as 40 
percent disabling; post-operative right knee injury residuals 
evaluated as 20 percent disabling; right knee traumatic 
arthritis evaluated as 10 percent disabling; and bilateral 
hearing loss disability evaluated as noncompensable.  The 
veteran has a combined 60 percent rating.  

6.  The appellant is not precluded from substantially gainful 
employment consistent with his education and his occupation 
experience by reason of his service connected disabilities 
alone.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back injury residuals including arthritic changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for post-operative right knee injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for right knee traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  

4.  The service connected disabilities do not preclude the 
veteran from substantially gainful employment consistent with 
his education and his occupational experience.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a chronic low back injury when he fell 
approximately ten feet from an aircraft.  Treating military 
medical personnel diagnosed the veteran with chronic 
lumbosacral strain.  The report of an October 1959 VA 
examination for compensation purposes reflects that the 
veteran moved his back "fairly well" and exhibited "some 
pain on fist percussion over the lumbar area."  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed anterior wedging of D12 (T12) and L1-2.  The veteran 
was diagnosed with right back injury residuals.  In October 
1959, the VA established service connection for right back 
injury residuals and assigned a noncompensable evaluation for 
that disability.  
A September 1980 physical evaluation from George S. Kerr, 
M.D., conveys that the veteran exhibited a full range of 
motion of the thoracolumbar spine and L1-2 tenderness.  
Contemporaneous X-ray studies of the lumbar spine were 
reported to show wedging at T12-L2 with lipping and spurring 
and disc space narrowing at L1-3.  An impression of 
"osteoarthritis involving the lumbar spine of T12-L1, L2, 
and L3 levels of a mild to moderate nature" was advanced.  
In October 1980, the RO recharacterized the veteran's 
service-connected low back disability as back injury 
residuals including lumbosacral spine degenerative changes 
evaluated as 10 percent disabling.  

A February 1983 physical evaluation from William R. Marshall, 
M.D., conveys that the veteran exhibited significant 
lumbosacral spine limitation of motion; paravertebral muscle 
spasm; tenderness over the lumbar spine; decreased sensation 
over the lower extremities in a stocking distribution; and 
radiological evidence of lumbar spine degenerative arthritis, 
old T12-L2 vertebral body compression deformities, multilevel 
degenerative disc disease, and L4-S1 facet arthrosis.  In 
February 1983, the RO increased the evaluation for the 
veteran lumbosacral spine disability from 10 to 20 percent.  

A February 1990 magnetic resonance imaging study of the 
lumbar spine from J. Wasenko, M.D., revealed findings 
consistent with left lateral disc herniation at the T11-L2 
level with mild spinal cord impingement and bulging discs at 
the L1-2 and L3-4 levels.  The report of a May 1990 VA 
examination for compensation purposes conveys that the 
veteran wore a back brace.  He was found to exhibit lumbar 
flexion to 15 degrees; present deep tendon reflexes, and no 
sensory loss.  The veteran was diagnosed with lumbosacral 
spine degenerative disc disease.  In January 1992, the RO 
increased the evaluation for the veteran's lumbosacral spine 
disability from 20 to 40 percent.  In May 1997, the Board 
confirmed the RO's decision and denied an evaluation in 
excess of 40 percent.  

B.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1999).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Severe limitation of 
motion of the lumbar segment of the spine warrants a 40 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

A 40 percent disability evaluation is warranted for 
lumbosacral strain where there is severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1999) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  The 
same theory applies to the allegation that separate 
evaluations are warranted under the provisions of Diagnostic 
Codes 5293 and 5295.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A July 1997 written statement from Hilton S. Weiner, M.D., 
states that the veteran experienced severe low back pain and 
associated difficulty sitting, standing, or walking for 
prolonged periods of time.  At a December 1997 VA examination 
for compensation purposes, the veteran complained of chronic 
low back pain which radiated down both lower extremities to 
the level of his knees.  On examination, the veteran 
exhibited a lumbar spine range of motion of flexion to 30 
degrees, extension to 20 degrees, bilateral lateral bending 
to 25 degrees, and bilateral rotation to 20 degrees with 
discomfort; generalized lower back tenderness to palpation; 
and no muscle spasm.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with mild 
spondylosis deformans, maintained vertebral heights, and 
maintained intervertebral disc spaces.  The VA examiner 
commented that:

Even though it was not requested, I am 
going to address the DeLuca provisions.  
...  I see no excess fatigability or 
incoordination at this time but he has 
painful motion as well as complaints of 
increased pain with use.  This applies to 
the neck and back as well as his right 
knee.  I think all these problems could 
limit functional ability during flare-ups 
or with increased use.  However, it is 
not feasible to attempt to express any of 
this in terms of additional limitation as 
this cannot be determined with any degree 
of medical certainty.  

A January 1998 neurological evaluation from Gregory J. 
Piacente, M.D., conveys that the veteran complained of 
chronic low back pain which was exacerbated by walking and 
exercise and a buttock and thigh burning sensation.  His 
ability to exercise was noted to be limited by lumbar 
claudication.  The veteran's history of "myelogram proven 
lumbar spinal stenosis" and use of a rigid midline metal 
back brace was noted.  On examination, the veteran exhibited 
a limited lumbar range of motion; "relatively brisk lower 
extremity reflexes;" normal distal sensation; and neither 
palpable spinal spasms nor pathological reflexes.  An 
impression of lumbar spinal stenosis was advanced.  Dr. 
Piacente commented that the veteran's lumbosacral spine 
disorder was "a major disability."  A March 1998 
neurological evaluation from Dr. Piacente indicates that the 
veteran complained of low back and left thigh pain.  The 
doctor commented that the veteran's lumbosacral spine 
disability was relatively unchanged since his January 1998 
evaluation.  
In his February 1999 substantive appeal, the veteran advanced 
that his lumbosacral spine disability merited an increased 
evaluation as he was limited in his ability to perform either 
light or heavy work and to sleep secondary to back pain, 
limitation of motion, and muscle spasm.  His lumbosacral 
spine disability affected his ability to stand, to sit, and 
to walk for "any great distance."  

At a September 1999 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain.  
He clarified that his low back pain radiated down his lower 
extremities into his thighs.  On examination, the veteran 
exhibited a lumbosacral spine range of motion of flexion to 
45 degrees, extension to 20 degrees, and bilateral lateral 
bending to 20 degrees with pain; generalized decreased 
sensation to pinprick over both lower extremities; bilateral 
absent ankle jerks; and no back tenderness or spasm.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed minor spondylosis; minor marginal osteophyte 
formation; and maintained intervertebral disc space.  The 
veteran was diagnosed with chronic lumbar syndrome with 
degenerative changes of spinal stenosis.  The VA physician 
commented that:  

As far as the DeLuca provisions, no 
particular pain on range of motion 
testing noted at this time.  Certainly 
pain could further limit functional 
ability during a flare-up or with 
increased use as noted, although it is 
not feasible to attempt to express any of 
this in terms of additional limitation of 
motion as these matters cannot be 
determined with any degree of medical 
certainty.  As far as other limitations, 
they are as listed including activities 
such as bending or lifting or any 
extended periods of sitting, standing, or 
walking.  I think he would have 
difficulty with squatting and going up 
and down stairs or steps with the knee 
and back problems.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
lumbosacral spine injury residuals have been shown to be 
productive of significant degenerative changes including 
traumatic arthritis and degenerative disc disease with severe 
lumbar spine limitation of motion.  While there are findings 
of lumbar vertebral deformities in the earlier record, the 
multiple recent VA and private electrodiagnostic studies fail 
to confirm the presence of such abnormalities.  The veteran 
is currently in receipt of a 40 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5210-5295 
(1999).  That evaluation represents the maximum schedular 
evaluation under the provisions of Diagnostic Codes 5003, 
5010, 5292, and 5295.  Therefore, it is necessary to address 
Diagnostic Code 5293.  

While he was found at the September 1999 VA examination for 
compensation purposes to exhibit bilateral absent ankle jerks 
and generalized decreased sensation to pinprick over both 
lower extremities, the most recent evaluations of record do 
not reflect that the veteran exhibits persistent symptoms 
compatible with sciatic neuropathy such as characteristic 
pain, demonstrable muscle spasm, or other neurological 
findings appropriate to the site of the diseased discs.  
Indeed, the veteran has been repeatedly observed to exhibit 
no paravertebral muscle spasm and only generalized 
lumbosacral spine pain and tenderness.  The veteran's 
service-connected lumbosacral spine disability is clearly 
productive of severe disability.  However, the record 
establishes no more than severe intervertebral disc syndrome.  
The Board finds that the veteran's lumbosacral spine 
disability most closely approximate the criteria for a 40 
percent evaluation under the provisions of Diagnostic Code 
5293.  Therefore, the Board concludes that an increased 
evaluation is not warranted.  38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (1999).  

II.  Right Knee Disabilities

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a pre-service right knee injury and repeated 
inservice right knee twisting and other injuries.  The report 
of his September 1958 physical examination for service 
separation states that the veteran underwent surgical 
excision of the right semilunar (meniscal) cartilage.  The 
report of the October 1959 VA examination for compensation 
purposes relates that the veteran complained of right knee 
pain, swelling, and locking.  On examination, the veteran 
exhibited post-operative right knee scars; knee enlargement; 
and "some unstableness."  The veteran was diagnosed with 
post-operative right knee injury residuals.  In August 1959, 
the RO established service connection for post-operative 
right knee injury residuals and assigned a 10 percent 
evaluation for that disability under the provisions of 
Diagnostic Code 5259.  

The report of a November 1993 VA examination for compensation 
purposes notes that the veteran exhibited a range of motion 
of the right knee of 10 to 120 degrees and a negative 
Lachman's test.  In May 1997, the Board granted a 20 percent 
evaluation for the veteran's right knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
March 2000, the RO established a separate 10 percent 
evaluation for right knee traumatic arthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5261 (1999).  


B.  Increased Evaluations 

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent disability evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  The average normal range of motion of the knees 
is from 0 to 140 degrees.  38 C.F.R. § 4.71 (1999).  
Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
disability evaluation.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R.§ 4.14 (1999).  

In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).  

1.  Non-Arthritic Right Knee Disability

At the December 1997 VA examination for compensation 
purposes, the veteran complained of recurrent right knee 
pain, swelling, and joint "giving way."  He was observed to 
walk without a limp.  On examination of the right knee, the 
veteran exhibited a well-healed surgical scar over the medial 
aspect of the knee; generalized knee enlargement; generalized 
tenderness over the knee on palpation; and no 
"demonstrable" ligamental instability.  Contemporaneous 
X-ray studies of the right knee revealed a slight loss of 
cartilage space in the medial joint compartment.  

In a February 1998 written statement, the veteran advanced 
that the record supported assignment of an evaluation in 
excess of 20 percent for his right knee disabilities.  At an 
August 1998 VA examination for compensation purposes, the 
veteran complained of chronic right knee pain, swelling, and 
joint "giving way."  The veteran was noted to walk with a 
slight right-sided limp.  On examination, the veteran 
exhibited an enlarged right knee; tenderness over the joint 
to palpation; and "rather significant guarding" with no 
"definite instability" of the joint.  

At the September 1999 VA examination for compensation 
purposes, the veteran complained of intermittent right knee 
pain, swelling, and "giving way."  He reported that his 
right knee was "loose as a goose" and "doing okay."  On 
examination, the veteran exhibited "rather marked guarding" 
with "no definite instability" of the right knee; no pain 
on motion of the joint; and no tenderness to palpation over 
the knee.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
non-arthritic right knee disabilities have been shown to be 
manifested by subjective complaints of knee pain, swelling, 
and "giving way;" medial meniscectomy residuals; tenderness 
to palpation of the joint; and no demonstrable ligamental 
laxity.  There are no objective findings to support the 
veteran's contention that he experiences significant 
recurrent right knee instability.  Repeated physical 
examinations found no ligamental instability.  The Board 
finds that the most probative evidence of the veteran's 
degree of non-arthritic right knee disability is the 
examining VA physicians' objective clinical observations.  In 
the absence of any objective clinical evidence of 
demonstrable right knee ligamental instability, there is no 
basis upon which to grant an evaluation in excess of 20 
percent under the provisions of Diagnostic Code 5257.  

2.  Right Knee Traumatic Arthritis

At the December 1997 VA examination for compensation 
purposes, the veteran complained of chronic right knee pain 
which was exacerbated by standing for prolonged periods of 
time, squatting, and stooping.  On examination of the right 
knee, the veteran exhibited a range of motion of 10 to 110 
degrees with pain and crepitation; generalized knee 
enlargement; generalized tenderness over the knee on 
palpation; and an ability to squat approximately one third of 
the way down and arise to a standing position with back pain.  
Contemporaneous X-ray studies of the right knee revealed 
moderate degenerative and reactive changes.  The VA examiner 
commented that:

Even though it was not requested, I am 
going to address the DeLuca provisions.  
...  I see no excess fatigability or 
incoordination at this time but he has 
painful motion as well as complaints of 
increased pain with use.  This applies to 
the neck and back as well as his right 
knee.  I think all these problems could 
limit functional ability during flare-ups 
or with increased use.  However, it is 
not feasible to attempt to express any of 
this in terms of additional limitation as 
this cannot be determined with any degree 
of medical certainty.  

At the August 1998 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain and 
swelling which was exacerbated by weight-bearing and climbing 
stairs.  He stated that he was unable to squat.  The veteran 
was noted to walk with a slight right-sided limp.  On 
examination of the right knee, the veteran exhibited a range 
of motion of 10 to 110 degrees with pain; an enlarged right 
knee; tenderness over the joint to palpation; and the ability 
to perform a partial squat.  Contemporaneous X-ray studies of 
the right knee revealed moderately advanced degenerative 
changes.  The VA physician commented that:

As far as the DeLuca provisions, he has 
some weakness of the quadriceps 
associated with pain on testing.  He has 
painful range of motion note[d] on 
testing.  Certainly pain could further 
limit functional ability during flare-ups 
or with increased use, although it is not 
feasible to attempt to express this in 
terms of additional limitation of motion 
as this cannot be determined with any 
degree of medical certainty.  
At the September 1999 VA examination for compensation 
purposes, the veteran complained of intermittent right knee 
pain and swelling which was exacerbated by walking and 
standing "for any particular period of time."  He reported 
that his right knee was "doing okay."  On examination of 
the right knee, the veteran exhibited a range of motion of 0 
to 120 degrees; no pain on motion of the joint; and no 
tenderness to palpation over the knee.  Contemporaneous X-ray 
studies of the right knee showed moderate degenerative 
changes.  The VA doctor stated that:

As far as the DeLuca provisions, no 
particular pain on range of motion 
testing noted at this time.  Certainly 
pain could further limit functional 
ability during a flare-up or with 
increased use as noted, although it is 
not feasible to attempt to express any of 
this in terms of additional limitation of 
motion as these matters cannot be 
determined with any degree of medical 
certainty.  As far as other limitations, 
they are as listed including activities 
such as bending or lifting or any 
extended periods of sitting, standing, or 
walking.  I think he would have 
difficulty with squatting and going up 
and down stairs or steps with the knee 
and back problems.  

The veteran's right knee traumatic arthritis has been shown 
to be manifested by subjective complaints of knee pain and 
swelling; significant joint limitation of motion; and 
moderate degenerative changes.  While the veteran was shown 
to exhibit limitation of right leg extension to 10 degrees 
with pain at the December 1997 and August 1998 VA 
examinations for compensation purposes, the VA examiner noted 
right leg extension to 0 degrees at the most recent VA 
examination for compensation purposes conducted in September 
1999.  The physician observed no pain on motion of the knee.  
While there is some objective evidence of painful right knee 
motion, the veteran has not indicated that his right knee 
pain limits motion or function to an extent greater than that 
described by the VA examiners.  There is no reliable evidence 
of weakness or muscle loss.  There is no objective evidence 
of more motion than normal notwithstanding the veteran's 
complaints of giving out of the joint.  There is no objective 
evidence of excess fatigability or incoordination.  The Board 
finds that the most probative evidence of the veteran's 
degree of right knee disability is the examining VA 
physicians' objective clinical observations.  Given these 
findings, the Board concludes that the record supports 
assignment of the current 10 percent evaluation for the 
veteran's right knee traumatic arthritis and no more.  In the 
absence of evidence of actual or functional limitation of 
extension of the right leg to 15 degrees or limitation of 
flexion of the extremity to 45 degrees, there is no basis 
upon which to grant an evaluation in excess of 10 percent for 
the veteran's right knee traumatic arthritis.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1999).  A preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent.  

38 C.F.R. § 3.321(b)(1) provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of 
extraschedular evaluations commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
discerns no such factors in review of this case.

III.  Total Rating

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16(a) (1999), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for low back injury 
residuals including arthritic changes evaluated as 40 percent 
disabling; post-operative right knee injury residuals 
evaluated as 20 percent disabling; right knee traumatic 
arthritis evaluated as 10 percent disabling; and bilateral 
hearing loss disability evaluated as noncompensable.  The 
veteran has a combined 60 percent rating.  

The record shows that the veteran completed 3 years of high 
school, had employment experience as a security guard, 
warehouseman/ machine operator and maintenance man and last 
worked on a full time basis in 1989.  He was awarded SSA 
disability benefits based on lumbar spinal canal stenosis 
with neurogenic claudication and hypertension.  In January 
1997, HSW, M.D., noted that the veteran suffered from severe 
neck and back problems and was disabled from gainful 
employment because of these problems.  

The medical record shows that on account of the service 
connected low back disability, the veteran experiences pain 
with bending, lifting and carrying as well as with prolonged 
sitting, standing and walking.  Similarly strenuous 
activities cause knee pain and swelling.  The hearing loss 
causes minimal impairment.

The veteran does not meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) (1999).  The Board concedes that 
the service connected disabilities are of such nature and 
severity as to preclude him from strenuous work.  However, 
the Board does not find that he is precluding from non- 
strenuous work compatible with his education and work 
experience.  Accordingly, he is not individually unemployable 
by reason of service connected disabilities alone.  

The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(10 
(1999).  The evidence is not in relative equipoise, and the 
benefit of the doubt is not for application.


ORDER

An increased evaluation for the veteran's low back injury 
residuals including arthritic changes is denied.  An 
increased evaluation for the veteran's post-operative right 
knee injury residuals is denied.  An increased evaluation for 
the veteran's right knee traumatic arthritis is denied.  A 
total rating for compensation purposes based on individual 
unemployability is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

